 

Exhibit 10.1

 

LEASE AGREEMENT

 

 

SECTION 1 ‑ GENERAL PROVISIONS, EXHIBITS, AND DEFINITIONS.

 

(a)        Parties.

 

(i)         Landlord:                     Sherman Properties, LLC

                                                                        9090
Kephart Dr.

                                                                        Mentor,
OH 44060

                                                                        Attn:
Mr. Pete Sherman

 

 

(ii)        Tenant:                        Powdermet, Inc.

                                                24112 Tungsten Road

                                                Euclid, Ohio 44123

                                                Attn: Mr. Andrew Sherman

 

(b)        Basic Lease Terms.

 

(i)         Commencement Date of Lease: November 1, 2005

 

(ii)        Term of Lease: fifteen (15) consecutive lease years, as defined in
subsection 3(b) hereof. 

 

(iii)       Base Rent: As set forth on Exhibit B,  payable in monthly
installments.

 

(iv)       Permitted Use:  General commercial, manufacturing, warehouse and
office purposes, subject to applicable zoning, environmental and building laws
and ordinances.

 

(v)        Premises: The Buildings and Building Site shown on Exhibits A-1 and
A-2.

 

 

(c)        Exhibits.  The following exhibits are attached to this Lease and
incorporated herein by reference.

 

EXHIBIT A-1        ‑        Legal Description of the Building Site.

 

EXHIBIT A‑2        -        Plat Showing the Building and Building Site.

 

EXHIBIT B            -        Schedule of Rents

 

(d)        Definitions.  Unless otherwise expressly provided herein, or the
context requires a different interpretation, the following definitions shall
control the interpretation of this Lease.

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

(i)         “Building” means, collectively, (i) the two story building
consisting of approximately 11690 square feet base plus a 2945 sq ft mezzanine;
(ii) the two story building consisting of approximately 32797 square feet; (iii)
the related outbuildings, storage sheds and vaults located at 24112 Tungsten
Road, Euclid Ohio 44123.

 

(ii)        “Building Site” ‑ the approximately 10.5 acre area consisting of the
Building and the adjacent parking areas and undeveloped land owned by Landlord,
including all other buildings and improvements constructed thereon, as shown on
the attached Exhibit A‑2.

 

SECTION 2 ‑ LEASE OF PREMISES.  For the rent and upon the terms and conditions
set forth in this Lease, Landlord leases the Premises to Tenant and Tenant
leases the Premises from Landlord.

 

SECTION 3 ‑ TERM OF LEASE.

 

(a)        Commencement Date.  The Commencement Date of the Lease is set forth
in Section 1(b)(i) hereof. 

 

(b)        Lease Year.  The first lease year shall begin on the Commencement
Date and shall end on the last day of the twelfth full month following the
Commencement Date of this Lease.  Succeeding lease years shall each consist of a
twelve (12) month period beginning with the first day of the month following the
end of the prior lease year.

 

SECTION 4 ‑ BASE RENT. 

 

(a)        Base Rent.  Tenant agrees to pay Landlord, without deduction or
setoff, at the address shown in subsection 1(a)(i) or at such other place as
Landlord may from time to time designate, the Base Rent set forth in Exhibit B
hereof.  Each monthly installment of Base Rent shall be paid in advance on or
before the first day of the calendar month.  Tenant’s obligation to pay rent
shall begin on the Commencement Date of the Lease.  It is the purpose and intent
of Landlord and Tenant that the Base Rent shall be absolutely net to Landlord
except for the items to be paid by Landlord and specifically set forth in this
Lease Agreement, so that this Lease shall yield, net to Landlord, the Base Rent
specified in Exhibit B hereof during the term hereof, and that all costs,
expenses and charges of every kind and nature relating to the Building (other
than those specifically assumed hereunder by Landlord) which may arise or become
due during the term of this Lease shall be paid by Tenant, and that Landlord
shall be indemnified and saved harmless by Tenant from and against the same.

 

 

2

--------------------------------------------------------------------------------

 

(b)   Reserve Account.  For each of the first five (5) lease years, after
Landlord has paid all amounts due to the holder of any note and mortgage secured
by a lien against the Premises, all amounts payable with respect real property
taxes (or similar taxes) imposed against the Building or the Building Site, any
insurance premiums with respect to the Building or the Building Site and any
Operating Expenses incurred by Landlord and not reimbursed by Tenant, plus a
reserve amount equal to thirty-five percent (35%) of the total Base Rent paid by
Tenant in such lease year, Landlord shall deposit the remaining Base Rent paid
by Tenant in a reserve account (the “Reserve Account”) to be applied to make
alterations and improvements to the Premises.  Landlord and Tenant shall meet
annually, no later than sixty (60) days after the end of each such lease year,
to determine one or more improvements to the Premises to be completed by funds
from the Reserve Account.  In the event of a dispute between Landlord and Tenant
with respect to the application of the funds in the Reserve Account, Landlord
shall have the right to apply such funds to such improvements as Landlord, in
its reasonable judgment, shall deem appropriate. 

 

 

SECTION 5 ‑ ADDITIONAL RENT. Any rents or other charges not included in Base
Rent which Tenant herein expressly or impliedly covenants or agrees to pay
howsoever the same may be denominated shall hereinafter be referred to as
“Additional Rent.”  Landlord shall have the same rights and remedies as are
provided for herein at law or in equity for the nonpayment of Additional Rent as
Landlord shall have for the nonpayment of Base Rent.  All taxes, premiums,
charges, costs, and expenses which Tenant assumes or agrees to pay under any
provisions of this Lease, together with all interest and penalties that may
accrue thereon in the event of Tenant’s failure to pay the same as herein
provided, all other damages, costs and expenses which Landlord may suffer or
incur, and any and all other sums which may become due, by reason of any default
of Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants, and conditions of this Lease on Tenant’s part to be performed, and
each or any of them, shall be deemed to be Additional Rent.  In addition to the
Base Rent, during the term of this Lease and any extension or renewal hereof,
Tenant shall pay all of the following expenses incurred by the Landlord relating
to the Premises (collectively, “Operating Expenses”) all costs and expenses of
any kind, nature, and description incurred by the Landlord in connection with
the maintenance, operation, care and repair of the Building or the Building Site
(other than landscaping or grounds-keeping charges) which Landlord determines
are desirable for the operation and maintenance of the Building or the Building
Site in accordance with the standard maintained in the Euclid, Ohio area for
similar buildings and building sites.  Tenant shall also reimburse landlord for
property taxes and insurance premiums, if paid for by the landlord, when due. 
The foregoing additional charges and Operating Expenses shall be paid by Tenant
to Landlord within thirty (30) days of the date that Landlord submits an invoice
for such charges to Tenant (or, the due date of such item if earlier).

 

 

SECTION 6 ‑ CONSTRUCTION OF TENANT IMPROVEMENTS.

 

(a)        Delivery of Premises.  Possession of the Premises shall be delivered
to Tenant on the Commencement Date.

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

(b)        Condition of Building.  On the Commencement Date, Tenant will accept
delivery of the Premises, together with any building(s), fixtures, equipment,
and improvements thereon, in their present condition “AS IS, WHERE IS”, subject
to all faults and patent and latent defects. Tenant represents and warrants that
it has not relied upon any representations or warranties as to the state or
condition of the Building made by Landlord, any persons comprising Landlord, or
any representatives, employees, former employees, or agents of Landlord.  Tenant
does not require Landlord to make any improvements, repairs or replacements to
the Premises, other than those agreed upon in writing and listed in Exhibit A3. 
Landlord makes no warranty whatsoever as to condition, state of repair, fitness,
fitness for a particular purpose or otherwise with regard to the Building or the
fixtures, equipment, or improvements to be located thereon.

 

SECTION 7 ‑ USE OF PREMISES BY TENANT.  Tenant shall use the Premises solely for
the purposes specified in subsection 1(b)(vi) hereof, and shall not engage in
any business or permit any use of the Premises which is forbidden by law,
ordinance, or government regulation, or which may increase the premium cost of
or invalidate any policy of insurance carried on the Premises or covering its
operation.  In the event that Tenant’s use of the Premises increases the premium
cost of insurance carried on the Building or the Building Site, Tenant shall pay
any such increase.  Tenant agrees that the Premises shall be used and occupied
subject to, and in accordance with, all laws, rules, regulations, ordinances,
restrictions, and any certificate of occupancy.  Tenant shall not use or occupy,
nor permit or suffer, the Premises or any part thereof to be used or occupied
for any unlawful or illegal business, use or purpose, nor for any disreputable
business, use or purpose, nor in such manner as to constitute a nuisance of any
kind.  Tenant shall immediately upon the discovery of any such unlawful,
illegal, or disreputable use take all necessary steps, legal and equitable to
compel the discontinuance of such use and to oust and remove any subtenants,
occupants, or other persons guilty of such unlawful, illegal, or disreputable
use.  Tenant shall not (either with or without negligence) cause or permit the
escape, disposal, or release of any hazardous substances or materials in the
Premises. 

 

SECTION 8 – REAL PROPERTY TAXES.  Landlord shall be responsible for payment of
all real property taxes and assessments levied or assessed against the Building
or the Building Site.   

 

SECTION 9 ‑ IMPROVEMENTS.

 

(a)        Prior Consent Required.  Tenant shall not make or permit to be made
any significant alterations or improvements to the Premises outside without
Landlord’s prior written consent.  Any alterations or improvements which may be
permitted by Landlord shall be upon the condition that Tenant shall promptly pay
all costs, expenses, and charges thereof, shall make such alterations or
improvements in accordance with applicable laws and building codes and in a good
and workmanlike manner, and shall fully and completely indemnify Landlord
against any mechanic’s lien or other liens or claims in connection with the
making of such alterations and improvements.  Tenant shall promptly repair any
damage to the Building or to the Building Site caused by any alterations or
improvements made by Tenant.

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

(b)        Removal of Improvements.  Except as otherwise provided herein, all
alterations and improvements by Tenant shall become the property of Landlord and
shall not be removed from the Premises.  All trade fixtures, furniture, and
furnishings installed in the Premises by Tenant and paid for by Tenant shall
remain the property of Tenant and may be removed upon the expiration of the term
of this Lease; provided (i) that any of such items as are affixed to the
Premises and require severance may be removed only if Tenant repairs any damage
caused by such removal and (ii) that Tenant shall have fully performed all of
the covenants and agreements to be performed by Tenant under the provisions of
this Lease.  If Tenant fails to remove such items from the Premises prior to the
expiration or earlier termination of this Lease, all such trade fixtures,
furniture, and furnishings shall become the property of the Landlord unless
Landlord elects to require their removal, in which case Tenant shall promptly
remove such trade fixtures, furniture, and furnishings and restore the Building
to its prior condition.  To the extent that any additions or improvements by
Tenant include the installation of wires and/or lines for telecommunication or
computers, such wires shall be clipped and tagged for identification purpose
when installed and, upon the expiration of this Lease, Landlord shall have the
right to require Tenant’s removal thereof in accordance with the provisions of
this subsection 9(b).

 

SECTION 10 ‑ REPAIRS BY LANDLORD.  In the event that Tenant shall not maintain
the Premises as required by this Lease, Landlord shall have the right, but not
the obligation, to perform, or cause to be performed, any repairs that the
Landlord shall deem necessary with respect to the Premises and all costs
incurred by Landlord shall be paid by Tenant within thirty (30) days of receipt
by Tenant of Landlord’s invoice therefore. Any amounts expended by Landlord
pursuant to this Section 10 shall be deemed Operating Expenses payable by Tenant
and shall constitute Additional Rent payable hereunder.  Landlord agrees to
provide written notice 15 days prior to performing any such maintenance with an
estimate of repair costs, and shall give the tenant reasonable time, not to
exceed 30 days, to perform said maintenance or repairs.

 

SECTION 11 – REPAIRS AND MAINTENANCE OF THE PREMISES BY TENANT.  Tenant shall
keep the Premises and every part thereof and any fixtures, facilities, or
equipment contained therein, including, without limitation, the electrical,
water, water heating, wastewater, and heating, ventilating, overhead pipe
systems and air conditioning systems serving the Building or the Building Site
in good condition and repair, and shall make any replacements thereof.  Tenant
shall also repair or replace all structural elements of the Building, including,
without limitation, the foundations, exterior walls, roof, doors and windows and
shall replace any broken and cracked glass on windows and doors situated in the
Building.  Tenant shall not permit any waste, damage, or injury to the
Premises.  Tenant shall be responsible for all maintenance related to the
Premises, other than as provided below, and shall contract for and obtain all
necessary service, including, without limitation, janitorial and waste removal
services, necessary to maintain the Premises in a safe, healthy and clean
manner.  Notwithstanding the foregoing, Landlord shall be responsible for
maintaining all landscaping and grounds-keeping for the Premises. 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

SECTION 12 ‑ INSURANCE.

 

(a)        Commercial Liability Insurance.  Tenant agrees to carry commercial
general liability insurance covering the Premises and Tenant’s use thereof in
companies and in a form satisfactory to Landlord, with a minimum combined single
limit of [One Million Dollars ($1,000,000.00)] for liability on account of
bodily injury and property damage.  Tenant shall deposit such policy or policies
(or certificates thereof) with Landlord prior to the Commencement Date. Such
policy or policies shall name Landlord and Tenant as additional insureds and
shall bear endorsements to the effect the insurer agrees to notify Landlord not
less than ten (10) days in advance of any modification or cancellation thereof.

 

(b)        Landlord’s Liability.  Landlord shall not be liable: (i) for any
damage to Tenant’s property located in the Premises, regardless of the cause of
such damage, or (ii) for any acts or omissions of other tenants of the Building,
if any, or (iii) for any condition of the Premises whatsoever unless Landlord is
responsible for the repair thereof and has failed to make such repair after
notice from Tenant of the need therefor and the expiration of a reasonable time
for the making of such repair.

 

(c)        Fire and Extended Coverage Insurance.  Tenant agrees to carry, or pay
the premiums for if the policy is in the landlords name, policies insuring the
Building and all permanent improvements within the Building Site against fire
and such other perils as are normally covered by a “special form” (formerly
known as “all‑risk”) policy of property insurance, in a mutually agreed upon
amount not to exceed eighty percent (80%) of the value thereof, together with
insurance against such other risks and in such amounts as Landlord deems
appropriate.  Tenant agrees to carry insurance against fire and such other risks
as are normally covered by a “special form” (formerly known as “all‑risk”)
policy of property insurance for tenant’s personal property for at least
$500,000.  in an amount equal to at least one hundred percent (80%) of the
replacement cost of Tenant’s trade fixtures, furniture, furnishings, special
equipment, and all other items of personal property of Tenant located on or
within the Premises.  Upon written request, each party shall furnish the other
with a certificate evidencing such coverage.

 

(d)        Mutual Waiver of Subrogation.  Landlord and Tenant each agree to
cause to be included in their respective policies of insurance the agreement of
the issuer thereof that such policies shall not be invalidated by a waiver of
claims by the insured against the Landlord or Tenant, as the case may be, and
each will furnish evidence thereof to the other.  In addition, but not in
limitation of any other waiver herein, Landlord and Tenant each hereby waive any
claim against the other for any loss resulting from any cause, including the
negligence of the other, to the extent of the insurance proceeds available
therefor.

 

(e)        Compliance with Regulations.  Tenant agrees to comply with all
applicable rules, regulations, and requirements of any federal, state, county,
or municipal authority, and the rules, regulations, and requirements of fire
rating organizations and underwriters.  Tenant, at Tenant’s cost and expense,
shall make all replacements, alterations, and any and all repairs to the
Premises required to comply with such rules, regulations, and requirements.

 

 

 

6

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

SECTION 13 ‑ EMINENT DOMAIN.  If at any time during the term of this Lease the
Building or any material portion of the Building Site is taken, in whole or in
part, for public or quasi‑public use or is condemned under eminent domain or
conveyed under threat of such a taking or condemnation, either party may
terminate this Lease effective on the date of such taking or conveyance, and
Tenant shall not be entitled to claim or have paid to Tenant any compensation or
damages whatsoever for or on account of any loss, injury, damage, taking, or
conveyance of any right, interest, or estate of Tenant, and Tenant hereby
relinquishes and assigns to Landlord any rights to any such damages.  Landlord
shall be entitled to claim and have paid to it, for the use and benefit of
Landlord, all compensation and damages for and on account of or arising out of
such taking, condemnation, or conveyance, without deduction from the amount
thereof for or on account of any right, title, interest or estate of Tenant in
or to such property.  Tenant, upon request of Landlord, shall execute any and
all releases, transfers, or other documents as shall be required by such public
or quasi‑public authority to effect and give further evidence and assurance of
the foregoing.

 

SECTION 14 ‑ DEFAULT.

 

(a)        Default.  An event of default (“Event of Default”) under the terms
and conditions of this Lease shall be deemed to have occurred if:

 

(i)         Tenant fails to pay Base Rent, Additional Rent or charges, or any
other sums due under this Lease or otherwise to Landlord, [and such failure
continues for ten (10) days after written notice from Landlord];

 

(ii)        Tenant fails to maintain insurance as required by this Lease, and
such failure continues for a period of three (3) days after written notice from
Landlord;

 

(iii)       Tenant vacates the Building or permits waste to be committed or any
unnecessary damage done upon or to the Premises, and such condition continues
for a period of thirty (30) days after written notice from Landlord;

 

(iv)       Tenant fails to perform or comply with any other condition or term of
this Lease and such failure continues for a period of ten (10) days after
written notice from Landlord;

 

(v)        Tenant makes an assignment for the benefit of creditors or Tenant is
subjected to receivership;

 

(vi)       A petition in bankruptcy is filed by or against Tenant, or Tenant is
declared insolvent in any way; or

 

(vii)      The Premises or Tenant’s assets or property therein are levied upon
or attached under process against Tenant, which is not satisfied or dissolved
within ten (10) days after such levy.

 

(b)        Landlord’s Remedies.  Upon the occurrence of an Event of Default
hereunder, Landlord may pursue any of the following remedies:

 

 

 

 

 

7

--------------------------------------------------------------------------------

 

(i)         Landlord may declare the term of the Lease ended and re‑enter and
take possession of the Premises.  Tenant shall be notified of such election by
Landlord by delivery of written notice to vacate, stating that the Lease has
been terminated and specifying the date of termination, which shall not be less
than three (3) days from the date of such notice.  In the event of such
termination, Tenant shall peacefully surrender the Premises to Landlord on the
date set forth in the notice.  Thereafter, Landlord may re‑enter the Premises
without further notice and repossess it by summary proceedings or otherwise, and
may have, hold, and enjoy the Premises and the right to receive all rental
income therefrom, free and clear of any claim on the part of Tenant.

 

(ii)        Without terminating this Lease and without notice, except as is
required by law, Landlord may re‑enter the Premises by summary proceedings or
otherwise and dispossess Tenant.  No re‑entry or taking of possession of the
Premises by Landlord shall be construed as an election on Landlord’s part to
terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination of this Lease is decreed by a court of
competent jurisdiction.  In the event of such re‑entry, Landlord may, without
being obligated to do so, in its own name but as agent for Tenant, relet the
whole or any portion of the Premises, or the whole or any portion thereof with
additional space, for any period equal to, greater, or less than the remainder
of the original term of this Lease, for any sum (including any rental
concessions and rent‑free occupancy) which it may deem reasonable, to any tenant
which it may deem suitable and satisfactory, and for any use and purpose which
it may deem appropriate.  In the event of any reletting, Landlord shall apply
the rent therefrom first to the payment of Landlord’s expenses, including
attorney’s fees incurred by reason of Tenant’s default, commissions, and the
repairs, renovation, or alteration of the Premises, and then to the payment of
rent and all other items due from Tenant hereunder, Tenant remaining liable for
any deficiency.

 

(iii)       Any obligation imposed by law upon Landlord to relet the Premises
shall be subject to the normal standards and requirements of Landlord for
acceptance of any tenant.  The failure of Landlord to relet, or if relet, to
collect the rent under such reletting, shall not release or affect Tenant’s
liability for damages hereunder.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

(iv)       Should any rent collected by Landlord as provided in this Section 14
be insufficient to fully pay to Landlord a sum equal to all rent reserved herein
and other charges payable hereunder for the remainder of the term herein
originally demised, Tenant shall be and remain liable for any such deficiency,
and the right of Landlord to recover from Tenant the amount thereof, or a sum
equal to all such rent and other charges payable hereunder, shall survive the
issuance of any dispossessor warrant or other cancellation or termination
hereof, and Landlord shall be entitled to retain any surplus.  Landlord shall
have the right, in place and instead of holding Tenant so liable, forthwith to
recover against Tenant as damages for loss of the bargain and not as a penalty,
in addition to any other damages becoming due, an aggregate sum which, at the
time of the termination of this Lease or of the recovery of possession of the
Premises by Landlord, as the case may be, represents the then present worth of
the excess, if any, of the aggregate of the rent and all the charges payable by
Tenant hereunder that would have accrued for the balance of the term over the
aggregate rental value of the Premises (such rental value to be computed on the
basis of a tenant paying not only rent to Landlord for the use and occupation of
the Premises, but also such Additional Rent and other charges as are required to
be paid by Tenant under the terms of this Lease) for the balance of such term.

 

(v)        In the event of a default or threatened default by Tenant of any of
the terms, provisions, covenants, conditions, and Rules and Regulations of this
Lease, Landlord shall have the right to injunction and the right to invoke any
remedy permitted to Landlord in law or in equity.  All remedies available to
Landlord are declared to be cumulative and concurrent.  No termination of this
Lease nor any taking or recovering of possession of the Premises shall deprive
Landlord of any of its remedies or actions against Tenant.

 

(vi)       Without limiting the generality of the foregoing, in determining
Landlord’s loss, Landlord may accelerate all base rent and additional rent due
for the balance of the term of this Lease, discounted at the rate of 8 percent
(8%) per annum, and declare the same immediately due and payable.  In
determining the amount of any additional rent payments for purposes of this
computation, Landlord may make such determination based upon the amount of the
additional rent payable by Tenant for the twelve (12) month period immediately
preceding Tenant’s default and assume that the same increases at the rate of 3
percent (3%) per annum.

 

SECTION 15 ‑ ASSIGNMENT AND SUBLETTING.

 

(a)        Prior Approval Required for Assignment.  This Lease shall not be
assigned, mortgaged, pledged, encumbered, or in any other manner transferred by
the Tenant, voluntarily or involuntarily, by operation of law or otherwise,
without the prior written consent of Landlord.

 

 

 

9

--------------------------------------------------------------------------------

 

(b)        Permitted Subletting.  The Premises, or any portion thereof, may be
subleased by Tenant to any third party without the prior approval of Landlord,
subject to the following: (i) the provisions of Section 15(c) shall be
applicable to any sublease; (ii) any subtenant shall comply with all of the
terms and conditions of this Lease, including the Permitted Use specified in
Section1(b)(iv) hereof; (iii) a subtenant’s occupancy of the Premises shall be
in compliance with all applicable laws.  Any other subletting of the Premises
shall require the prior written consent of Landlord. 

 

(c)        Consent not a Release.  If Tenant shall at any time during the term
of this Lease sublet all or any part of the Premises or assign or transfer this
Lease, either with or without the consent of Landlord, Tenant shall nevertheless
remain fully liable under all of the terms, covenants, and conditions of this
Lease.  If this Lease is assigned, or if the Premises or any part thereof are
subleased, used, or occupied by anybody other than Tenant, Landlord may collect
from the assignee, sublessee, or occupant any rent or other charges payable by
Tenant under this Lease and apply the amount collected to the rent and other
amounts due from Tenant hereunder, but such collection by Landlord shall not be
deemed an acceptance of the assignee, sublessee, or occupant as a tenant or a
release of Tenant from the obligations of Tenant under this Lease.

 

SECTION 16 ‑ DAMAGE OR DESTRUCTION.

 

(a)        Termination.  If (i) the Building is damaged to the extent of more
than twenty‑five percent (25%) of the cost of replacement thereof, (ii) the
proceeds of Landlord’s insurance recovered or recoverable as a result of damage
to the Building are insufficient to pay fully for the cost of replacement of the
Building, (iii) the  Building shall be damaged as a result of a risk which is
not covered the building insurance policy, or (iv) the Building is damaged in
whole or in part during the last two (2) years of the lease term or of the
Renewal Term hereof; then, in any such event, Landlord may terminate this Lease
by notice given within ninety (90) days after such event and upon the date
specified in such notice, which shall be not less than thirty (30) days nor more
than sixty (60) days after the giving of such notice, this Lease shall
terminate, and Tenant shall vacate and surrender the Building to Landlord.  If
the damage or any repairing or restoration resulting therefrom shall render the
Building untenantable, in whole or in part, a proportionate abatement of the
rent shall be allowed from the date when the damage occurred until completion of
the repairs or restoration or, in the event Landlord elects to terminate this
Lease, until such date of termination.

 

(b)        Repair or Restoration.  If this Lease is not terminated as provided
in subsection 16(a), Landlord, at Landlord’s expense, shall proceed with the
repair or restoration of the Building and of the Building.  All repairs and
restoration of the Building not included in Landlord’s work shall be performed
by Tenant promptly and diligently, at Tenant’s own expense.  Upon the completion
of Landlord’s work, Tenant shall promptly replace, at Tenant’s own cost, all of
Tenant’s fixtures, furnishings, and other appurtenances necessary to conduct
Tenant’s business in the Building.

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 

SECTION 17 ‑ ENTRY AND REIMBURSEMENT RIGHTS OF LANDLORD.  Landlord reserves the
right at all reasonable times to go upon and inspect the Premises and every part
thereof, and, at Landlord’s option, to make repairs, alterations, and additions
to the Premises.  Any such inspections, repairs, alterations, or additions shall
be conducted in such a manner as to minimize any impact on tenants full use of
the property, and shall be conducted with tenant’s representative present in
occupied buildings were hazardous materials or operations are present.  If
Landlord shall make any payments on behalf of Tenant which are Tenant’s
obligation in order to fulfill Tenant’s covenants, then any amounts so paid by
Landlord are agreed and declared to be additional charges, and shall be due and
payable to Landlord by Tenant upon submission to Tenant of an invoice, bill, or
statement therefor.

 

SECTION 18 ‑ SUBORDINATION.

 

(a)        Subordination of Lease to Mortgage.  Landlord reserves the right to
demand and obtain from Tenant a waiver of priority, in recordable form,
subordinating Tenant’s Lease in favor of any mortgage lien placed upon the
Building Site from time to time by Landlord; provided that Landlord shall
procure from any such mortgagee an agreement providing in substance that so long
as Tenant shall faithfully discharge the obligations on its part to be kept and
performed under the terms of this Lease, Tenant’s tenancy will not be disturbed
nor this Lease affected by any default under such mortgage, and Tenant agrees
that this Lease shall remain in full force and effect even though default in the
mortgage may occur.  Any such agreement may require Tenant to notify the
mortgagee of any Landlord default hereunder, and may include other similar
conditions, provided such conditions do not materially and adversely affect
Tenant’s rights hereunder.

 

(b)        Lease Subject to Recorded Documents.  This Lease is subject to, and
Tenant covenants to comply with, all lawful easements, covenants, and
restrictions of record pertaining to the Building Site and any easements
appurtenant thereto.

 

SECTION 19 ‑ NO WAIVER BY LANDLORD.  No waiver of any of the terms, covenants,
provisions, and conditions of this Lease, or of the Rules and Regulations, and
no waiver of any legal or equitable relief or remedy, shall be implied by the
failure of Landlord to assert any rights or to declare any forfeiture, and no
waiver of any of such terms, covenants, provisions, and conditions of this
Lease, or the Rules and Regulations, shall be valid unless it shall be in
writing and signed by Landlord.  No waiver by Landlord or forgiveness of
performance by Landlord in respect to one or more tenants shall constitute a
waiver of forgiveness of performance in favor of Tenant, or any other tenants,
nor shall the waiver or forgiveness of performance of any one or more of the
terms, covenants, provisions, and conditions of this Lease or the Rules and
Regulations, be claimed or pleaded by Tenant to excuse a subsequent failure of
performance of any of the terms, covenants, provisions, and conditions of this
Lease or the Rules and Regulations.

 

SECTION 20 ‑ VACATION OF PREMISES; HOLDOVER.  Upon the expiration of this Lease
or its prior termination, Tenant shall surrender possession of the Premises
(including all Tenant’s improvements and replacements thereof) and all fixtures
permanently attached to the Building during the term (except for trade fixtures
which Tenant is permitted to remove and such fixtures as Landlord shall direct
Tenant to remove) in as good condition and repair as at the commencement of the
term hereof, except for loss by fire or other casualty covered by the insurance
maintained hereunder, a taking pursuant to powers of eminent domain, and
ordinary wear and tear.  If Tenant remains in possession of the Premises after
the expiration of the Term of Lease, as the same may be extended pursuant to the
terms hereof, Tenant shall be deemed to be a tenant of the Premises on a
month-to-month basis upon the same terms and provisions hereof, except for the
Term of Lease and Tenant shall pay Base Rent in an amount equal to 150% of the
Base Rent payable hereunder during last month of the Term. 

11

--------------------------------------------------------------------------------

 

SECTION 21 ‑ INDEMNIFICATION BY TENANT.  Tenant shall, to the maximum extent
permitted by law, indemnify and save harmless Landlord against and from all
costs, expenses, liabilities, losses, damages, injunctions, suits, actions,
fines, penalties, claims, and demands of every kind or nature, including
reasonable counsel fees, by or on behalf of any person, party or governmental
authority whatsoever arising out of: (a) any failure by Tenant to perform any of
the agreements, terms, covenants, or conditions of this Lease on Tenant’s part
to be performed when due, (b) any accident, injury, or damage which shall happen
in or about the Premises or appurtenances, however occurring, and maintenance,
alteration, repair, use, or operation of the Premises, or any part thereof,
during the Term, (c) failure to comply with any laws, ordinances, requirements,
orders, directions, rules, or regulations of any federal, state, county, or city
governmental authority, (d) any mechanic’s lien, conditional bill of sale, or
chattel mortgage filed against the Premises or any equipment therein or any
materials used in the construction or alteration of any building(s), fixtures,
or improvements thereon, (e) Tenant’s possession of the Premises and/or the
operation of its business on the Premises, or (f) construction of any
improvements to the Premises by Tenant.

 

SECTION 22 ‑ MECHANICS LIENS.  Tenant shall not permit any lien, mortgage, or
other encumbrance to attach to the Building, the Building Site or upon any
interest of Landlord or Tenant in the Building Site or in the building(s),
fixtures, or improvements thereon; it being agreed that should Tenant cause any
alterations, rebuilding, replacements, changes, additions, improvements, or
repairs to be made to the Premises, or cause any labor to be performed or
materials to be furnished therein, thereon or thereto, Landlord shall not under
any circumstances be liable for the payment of any expense incurred or for the
value of any work done or materials furnished, but all such alterations,
rebuilding, replacements, changes, addition, improvements and repairs, and labor
and material, shall be made, furnished and performed at Tenant’s expense and
Tenant shall be solely and wholly responsible to contractors, laborers and
materialmen furnishing and performing such labor and material.  If, because of
any act or omission (or alleged act of omission) of Tenant, any mechanic’s or
other lien, charge or order for the payment of money shall be filed against the
Building Site, the Building or fixtures or improvements thereon, or against
Landlord or any conditional bill of sale or chattel mortgage shall be filed for
or affecting any equipment or any materials used in the construction or
alteration of, or installed in, any such building(s) or improvement(s) (whether
or not such lien, charge or order, conditional bill of sale, or chattel mortgage
is valid or enforceable as such), Tenant shall, at its sole cost and expense,
cause the same to be canceled and discharged of record or bonded within thirty
(30) days after notice of filing thereof.

 

SECTION 23 ‑ ESTOPPEL CERTIFICATES.  Upon receipt of Landlord’s written request,
Tenant shall promptly execute and deliver to Landlord, for the benefit of such
persons as Landlord names in such request, a statement in writing (and in form
and substance satisfactory to Landlord) certifying to such of the following
facts as are true:  (a) that this Lease constitutes the entire agreement between
Landlord and Tenant and is unmodified and in full force and effect (or if there
have been modifications, that the same is in full force and effect as modified
and stating the modifications); (b) the dates to which the rent and other
charges hereunder have been paid and the amount of any security deposited with
Landlord; (c) that all conditions precedent to the Lease taking effect have been
satisfied; (d) that Tenant has accepted possession, the lease term has
commenced, and Tenant is occupying the Premises; and (e) that Tenant knows of no
default under the Lease by the Landlord and that there are no defenses or
offsets which Tenant has against enforcement of this Lease by Landlord.  Such
statement shall also specify the actual Commencement Date and the expiration
date of the Lease.  Tenant shall also execute and deliver any other forms,
documents, certificates, and agreements reasonably required by any mortgage
lender or purchaser of the Building Site, provided there is no resulting
material adverse change in Tenant’s rights hereunder.

 

 

12

--------------------------------------------------------------------------------

 

SECTION 24 ‑ QUIET ENJOYMENT.  Landlord hereby covenants and agrees that if
Tenant performs all the covenants and agreements herein stipulated to be
performed on Tenant’s part, Tenant shall at all times during the continuance
hereof have the peaceable and quiet enjoyment and possession of the Premises
without hindrance from Landlord or any person or persons lawfully claiming the
Premises, subject, however, to the terms of this Lease and all instruments to
which this Lease is subordinate.

 

SECTION 25 ‑ UTILITIES. Tenant shall be responsible for the cost of all
utilities (and related charges) used on or furnished to the Premises, including
electricity, natural gas, telephone and water and sewer charges (including the
cost of an annual inspection and repair and replacement of the water meter and
back‑flow prevention device, if applicable).  Except as otherwise provided
herein, Tenant shall pay for all utilities used on or furnished to the Premises
directly to the entity providing each utility service.

 

SECTION 26 ‑  TRANSFER OF LANDLORD’S INTEREST; LIABILITY OF LANDLORD.

 

(a)        Transfer by Landlord.  If Landlord should sell or otherwise transfer
Landlord’s interest in the Building Site, Tenant agrees that Landlord shall
thereafter have no liability to Tenant under this Lease or any modification or
amendment hereof or extensions or renewals hereof, except for such liabilities
as have accrued prior to the date of such sale or transfer of Landlord’s
interest.

 

(b)        Landlord not Liable for Injury or Damage. Tenant is and shall be in
exclusive control and possession of the Premises as provided herein, and except
for Landlord’s gross negligence or intentional misconduct, neither Landlord nor
its affiliates, partners, shareholders, officers, directors, employees,
successors, and assigns shall in any event whatsoever be liable for any injury
or damage to any property or to any person happening on or about the Premises,
nor for any loss, injury or damage to any property of Tenant, or of any other
person contained therein. Landlord and its agents shall have no responsibility
for the care or safety of any cash or property of any kind, type, or nature kept
on the Building by Tenant, or for the criminal acts of third parties.  Landlord
and its agents shall not be liable for any theft, damage, or injury occasioned
by failure to keep the Building secured, heated, cooled, or in repair, or for
any bodily injury or property damage done or occasioned by or from structural
failure or collapse of plumbing, gas, water, steam or other pipes, or sewage, or
the bursting, leaking, or running of any water outlet, container, or fixture,
in, above, upon, or about the Building, nor for any injury or damage occasioned
by wind, snow, or ice being upon or coming through the roof, skylight, windows,
doors, parking, road, or sidewalk areas, or otherwise, nor for any injury or
damage arising from the omission of any of the utilities or services supplied or
due to be supplied by Landlord, or from acts of negligence or willfulness of
co‑tenants or other occupants or users of the Building Site, except to the
extent caused by the gross negligence of Landlord or its employees, agents, or
representatives.  The provisions hereof permitting Landlord to enter and inspect
the Premises are made for the purpose of enabling Landlord to be informed as to
whether Tenant is complying with the agreements, terms, covenants, and
conditions hereof, and to do such acts as Tenant shall fail to do.

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

SECTION 27 ‑ RIGHTS RESERVED.  Landlord reserves the right to make any
alterations, repairs, improvements, or additions in or to the Building Site, the
Building, the fixtures, and equipment thereof, the street entrances, doors,
halls, corridors, passages, elevators, stairways, or other facilities which
Landlord may deem necessary or desirable, if reasonable under the circumstances;
provided, however, that such activities shall not unreasonably interfere with or
disturb Tenant’s business or occupancy. Any or all of the foregoing rights may
be exercised by Landlord without being deemed an eviction or disturbance of
Tenant’s use and possession of the Premises, and without right of deduction,
set-off, or abatement of the rents reserved, charges for operating expenses, or
taxes and additional and other charges payable by Tenant hereunder or otherwise
relieving Tenant from payment and performance of Tenant’s obligations hereunder.

 

SECTION 28 ‑ MISCELLANEOUS PROVISIONS.  The laws of the State of Ohio shall
govern the validity, performance, and enforcement of this Lease.  The invalidity
or unenforceability of any provision of this Lease shall not affect or impair
any other provision of this Lease or the Lease itself.  The submission of this
document for examination does not constitute an offer to lease, or a reservation
of or option for the Premises, and becomes effective only upon execution and
delivery thereof by Landlord and Tenant.  All negotiations, considerations,
representations, and understandings between the parties are incorporated herein
and may be modified or altered only by agreement in writing between the
parties.  This Lease shall not be recorded.  A memorandum of lease describing
the Building Site, giving the commencement date and term of this Lease and
renewal rights, if any, and referring to this Lease, may be executed and may be
recorded by either party.  The agreements, terms, covenants, and conditions
herein shall bind and inure to the benefit of Landlord and Tenant and their
respective successors and, except as otherwise provided herein, their assigns.

 

SECTION 29 – SECURITY DEPOSIT. Tenant has deposited with Landlord the sum of
fifteen thousand ($15,000) (the “Security Deposit”) as security for the full and
faithful performance of each of the obligations and covenants imposed upon
Tenant under this Lease.  Notwithstanding the foregoing, if Tenant shall have
fully and faithfully performed all of its obligations under this Lease as of the
last day of each of the first four (4) lease years hereunder, Landlord shall
credit against Tenant’s first payment of Base Rent due in the next succeeding
lease year (i.e. the first payment in the second, third, fourth and fifth lease
years), an amount equal to five thousand dollars ($5,000) and the Security
Deposit shall be reduced by any amount so credited.  If Tenant defaults in the
payment of Base Rent, Additional Rent or in the performance of any of the other
covenants or obligations imposed upon Tenant under this Lease, then Landlord, at
Landlord’s election, without notice and without terminating this Lease, may
apply the funds so deposited as security to the payment of any Rent due
hereunder or to the remedy of any other default hereunder, or to terminate this
Lease by reason of any such default and retain such funds as liquidated damages
for any such default and not by way of penalty.  Any action taken by Landlord
pursuant to this Section 29 shall not be construed to be a waiver of any other
rights or remedies of Landlord, or of any of Landlord’s rights to enforce any
such right or remedy, in case of any subsequent default.  If the security
deposit or any part thereof is used, applied or retained in curing any default,
Tenant shall, within 10 business days, deposit with Landlord as additional
security an amount in each case  equal to the amounts so used, applied or
retained, and if Tenant shall fail to do so, such failure shall constitute a
default under this Lease, affording Landlord the same rights and remedies as a
default in payment of Base Rent. 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

SECTION 30 - ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION.

 

(a)        Environmental Compliance.  Tenant shall, and Tenant shall cause all
employees, agents, contractors, subcontractors, subtenants, invitees, licensees
and assignees of Tenant and any other persons present on or occupying the
Premises to conduct all activities on the Premises, and to keep and maintain the
Premises, including, without limitation, the soil and groundwater thereof, in
compliance with all Environmental Laws (as hereinafter defined).  During the
term of this Lease, Tenant shall not conduct any activities on the Premises in
violation of any Environmental Laws, nor shall Tenant cause or permit any
conditions on the Premises, including conditions relating to the soil and
groundwater thereof, that violate any Environmental Laws.

 

(b)        Handling of Hazardous Materials.  Neither Tenant nor any employees,
agents, contractors, subcontractors, invitees and licensees of Tenant nor any
other persons occupying or present on the Premises shall:  (i) use, generate,
manufacture, or store in, on, under or about the Premises or transport to or
from the Premises any Hazardous Materials (as hereinafter defined) except as
such may be required in connection with the permitted uses of the Premises and
then only to the extent permitted by and in full compliance with Environmental
Laws after obtaining all necessary permits and licenses therefor; or (ii) cause
or permit the disposal or release of any Hazardous Materials, debris, or wastes
(including without limitation, any hazardous waste) in, on, under, about or from
the Premises or any adjoining property.

 

(c)        Environmental Laws.  For the purposes of this Agreement,
“Environmental Laws” shall include the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conversation and Recovery Act; the
Clean Air Act; the Federal Water Pollution Control Act; the Hazardous Materials
Transportation Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Toxic Substances Control Act; the Safe Drinking Water Act; the Refuse Act of
1989; the Emergency Planning and Community Right-to-Know Act; and the
Occupational Safety and Health Act; as amended from time to time; and any
similar federal, state and local laws and ordinances and the regulations and
rules implementing such statutes, laws and ordinances, including without
limitation those which regulate or pertain to hazardous materials, substances or
environmental matters.

 

(d)        Hazardous Materials.  For the purposes of this Agreement, the term
“Hazardous Materials” shall mean (i) any substance, chemical, waste or organism
that is hazardous, toxic, pathogenic, flammable, explosive, radioactive or
dangerous, including, without limitation, any substances defined as or included
in the definition of "hazardous substances," “extremely hazardous substance,”
"hazardous wastes," "hazardous materials," “hazardous air pollutants” or "toxic
substances" under any Environmental Laws; (ii) oil,  petroleum or petroleum
products, by-products or wastes; (iii) polychlorinated biphenyls (PCB's),
asbestos, dioxins, dibenzofurans, urea-formaldehyde, or any material containing
the previously mentioned substances, lead based paint; and (iv) any
insecticides, fungicides and rodenticides.

 



15

--------------------------------------------------------------------------------

 

(e)        Notice Requirement.  Tenant shall immediately advise Landlord in
writing of, and upon Landlord’s request, provide copies of documents pertaining
to:  (i) any notices or citations received by Tenant or of which Tenant is aware
pertaining to the Premises or Tenant's operations thereon of a violation or
potential violation of any Environmental Laws or relating to the use, storage,
generation, removal, closure, remediation, containment, disposal or
transportation of, or in any other way relating to, any Hazardous Materials;
(ii) any and all enforcement, cleanup, removal or other governmental,
administrative or regulatory actions instituted, completed or threatened
pursuant to any Environmental Laws; and (iii) all claims made or threatened by
any third party against Tenant or the Premises relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials or violation of Environmental Laws.

 

(f)        Governmental Citations.  If at any time Tenant receives notice or is
cited as set forth in subsection (e) above by any governmental authority, Tenant
shall within twenty-four (24) hours from receipt thereof, provide a true copy of
said citation to Landlord.  Within ten (10) days from receipt of said notice or
citation, Tenant shall either: (i) commence and immediately prosecute to
completion such remedial action as may be necessary in order to have the
Premises comply with the Environmental Laws or (ii) post such security as
Landlord requests and commence legal proceedings before a court or other
tribunal having jurisdiction thereover contesting the validity and/or
applicability of the Environmental Laws cited as a violation, and diligently
prosecute such matter to a final judgment or decision.  The obligations of
Tenant as set forth in this Section 21 shall also apply in the event that
Landlord receives notice or is cited as set forth in subsection (e) for
conditions arising from or relating to Tenant’s activities on or occupation of
the Premises.  These obligations are conditioned upon Landlord providing Tenant
a copy of said notice or citation.

 

(g)        Environmental Indemnification.  Tenant shall be solely responsible
for, and Tenant hereby indemnifies and agrees to defend and hold harmless
Landlord, its shareholders, directors, officers, employees, agents, successors
and assigns, from and against any loss, damage, cost, expense or liability
directly or indirectly arising out of or attributable to the use, generation,
storage, transportation, release, threatened release, discharge or disposal by
Tenant, or any employees, agents, contractors, subcontractors, invitees,
licensees, subtenants or assignees of Tenant, of Hazardous Materials in, on,
under, about or from the Premises, or a violation of Environmental Laws,
including, without limitation:  (i) all foreseeable consequential damages; (ii)
the cost of any required or necessary repair, cleanup or remediation of the
Premises, including the soil and groundwater thereof, and the preparation and
implementation of any closure, remedial or other required plans; (iii) damage to
any natural resources; and (iv) all reasonable costs and expenses incurred by
Landlord in connection with clauses (i), (ii), and (iii), including but not
limited to reasonable attorneys' and consultants' fees.

 

 

 

 

 

 

 

 

 



16

--------------------------------------------------------------------------------

 

(h)   Remedial Measures.  Without Landlord’s prior written consent, Tenant shall
not take any action or remedial action or commence any legal proceedings in
response to the presence of any Hazardous Materials in, on, under, about or from
the Premises or any adjoining property or violation of Environmental Laws, nor
enter into any settlement agreement, consent decree, or other compromise in
respect to any Hazardous Materials or violation of Environmental Laws which
action or remedial action, settlement, consent or compromise might, in
Landlord's reasonable judgment, impair the value of the Premises, Building or
Building Site; provided, however, that Landlord's prior consent shall not be
necessary in the event that the presence of Hazardous Materials in, on, under,
about, or from the Premises or violation of Environmental Laws either poses an
immediate threat to the health, safety or welfare of any individual or is of
such a nature that an immediate remedial response is necessary and it is not
possible to obtain Landlord's consent before taking such action, provided that
in such event Tenant shall notify Landlord as soon as practicable of any action
so taken.

 

(i)     Voluntary Action Program/No Further Action Letter.  Tenant acknowledges
that Landlord is in the process of conducting a remediation of the Premises
pursuant to Ohio’s Voluntary Action Program (“VAP”).  Tenant hereby acknowledges
and agrees that Landlord shall have the right to enter upon the Premises, or any
part thereof, for the purpose of conducting activities and operations under
Landlord’s VAP remediation program.  Landlord shall use all reasonable efforts
to avoid disruption of Tenant’s business activities on the Premises conducting
such activities and operations. 

 

(j)     Tenant Indemnification by Landlord.  Landlord hereby indemnifies and
agrees to defend and hold harmless Tenant, its shareholders, directors,
officers, employees, agents, successors and assigns, from and against any loss,
damage, cost, expense or liability directly or indirectly arising out of or
attributable to the any Hazardous Materials in, on, under or about the Premises
on or before the date of this Lease to the extent Landlord is indemnified
against any such loss, damage, cost, expense or liability by any prior owner or
operator of the Premises, or any part thereof, including, without limitation,
[Utica Corporation] and [Textron Inc.] (herein a “Prior Owner”).  Upon receipt
from Tenant of notice of any loss, damage, cost, expense or liability for which
Landlord may be entitled to indemnification from any Prior Owner, Landlord
agrees to promptly make claims against such Prior Owner for indemnification
against such loss, damage, cost, expense or liability and shall pay such amount
(less Landlord’s expenses in pursuing such indemnity) to Tenant. 

 

SECTION 31 - OPTION TO PURCHASE.  In consideration of the Base Rent paid
hereunder, the sufficiency of which is hereby acknowledged, Tenant is hereby
granted an option to purchase the Premises at any time during the term of this
Lease.  If the Tenant shall elect to exercise the aforesaid option, it shall do
so by giving to the Landlord notice in writing of its intention to do so not
later than [ninety (90)] days prior to the date that Tenant intends to purchase
the Premises (the “Closing Date”) together with a non‑refundable Earnest Money
Deposit of Thirty Thousand Dollars ($30,000.00), provided, that, if Tenant has
not given Landlord notice prior to ninety (90) days before the expiration of the
Term (as the same may be extended), this option to purchase shall be null and
void.  If Tenant exercises this option, Tenant shall have the right to purchase
the property at a purchase price of Two Million Dollars ($2,000,000.00), which
purchase price shall be paid by wire transfer on the closing date. Landlord and
Tenant shall join together to execute a Memorandum of Lease to evidence Tenant’s
option to purchase the Premises.   If Tenant shall exercise the foregoing
purchase option, the following provisions shall govern the sale of the Premises
to Tenant:

 

17

--------------------------------------------------------------------------------

 

(a)        The purchase price shall be as set forth above and the Closing shall
occur on the Closing Date at a location in the Cleveland, Ohio area to be
designated by Landlord. At the Closing, the Deed shall be delivered by Landlord
to Tenant. After making the prorations and charges herein provided, the Title
Company shall record the Deed, deliver to Landlord the balance of the Purchase
Price and its escrow statement, and deliver to Tenant the Title Evidence, the
recorded Deed (when received from the County Recorder), its escrow statement and
any amounts due Tenant.  This Section shall be used as escrow instructions and
the Title Company may attach its standard conditions of escrow hereto, provided,
however, that in the event of an inconsistency between said standard conditions
and these instructions, these instructions shall control. In addition, the Title
Company shall file all informational reports required by the Internal Revenue
Code as in effect on the Closing Date, including but not limited to, Form
1099‑B;

 

(b)        All real estate taxes and prepaid rents shall be prorated as of the
day of closing based upon the latest available tax duplicates, with the closing
date being treated as a day of ownership by Landlord.  All prorations shall be
final and shall not be further adjusted by Landlord and Tenant;

 

(c)        Fee simple title shall be transferred by Limited Warranty Deed or
Fiduciary Deed, as appropriate (the “Deed”) free and clear of all liens and
encumbrances, subject to: (i) all easements, covenants, restrictions and other
matters of record, (ii) all zoning or similar ordinances and regulations; (iii)
all current real estate taxes and assessments, both general and special, which
are a lien, but not yet due and payable on the Closing Date; and (iv) those
items which would be shown by an accurate survey of the Premises, all of which
Tenant agrees to accept;

 

(d)        This Lease shall automatically terminate upon the recordation of the
deed from Landlord to Tenant;

 

(e)        Tenant shall have the right to obtain a standard ALTA Owner's Policy
of Title Insurance (the "Title Evidence"), issued by a title insurance company
to be designated by Landlord (the "Title Company") in an amount equal to the
Purchase Price, showing title to be good in Tenant as required herein;

 

(f)        Tenant shall pay the following costs associated with the closing: (i)
one-half of the escrow fee charged by the title company; (ii) all costs
associated with the acquisition of the Title Evidence, including, without
limitation, any premium, examination fee, commitment fee, underwriting fee and
the costs of any endorsements; the cost of recording the deed; (iii) Tenant’s
share of all prorations specified above; and (iv) any costs associated with
obtaining a survey for the property.  Landlord shall pay the following costs:
(w) one-half of the escrow fee charged by the title company; (x) all costs
associated with the termination of any mortgage or other financing held by
Landlord; (y) all transfer taxes and (z) Landlord’s share of all prorations
specified above; 

 

(g)        Landlord shall have no obligation to remove any defects, encumbrances
or other impairments of title to the Premises, it being agreed that in the event
Tenant objects to any title defect and Landlord is unable or refuses to cure
such defect, Tenant’s sole remedy shall be to revoke its election to purchase
the Premises; 

 

18

--------------------------------------------------------------------------------

 

 

Exhibit 10.1

 

(h)        Tenant agrees that it shall purchase the Property in its as-is,
where-is condition on the date of closing, subject to all defects, both latent
and patent.  The other terms and conditions of the purchase shall be in
accordance with local custom; and

 

(i)         If Tenant shall fail to purchase the Premises following the exercise
of the option by Tenant, Landlord shall have the right to retain the Earnest
Money as liquidated damages, it being acknowledged that the actual damages are
difficult to ascertain and the Earnest Money represents a fair approximation of
what such damages would be. In addition, the Lease shall remain in full force
and effect and Tenant shall have no other right or option to purchase the
Premises.

 

 

                                [BALANCE OF PAGE INTENTIONALLY LEFT BLANK]



19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed counterparts hereof, each
of which shall have the same force and effect as if it were an original, this
7th day of March, 2006, as to Landlord, and this 7h day of March, 2006, as to
Tenant.

 

 

           SHERMAN PROPERTIES, LLC

          an Ohio limited liability company

 

By: /s/ Pete Sherman____________________

 

 

Its: _________________________________

 

 

 

POWDERMET, INC.

a California corporation

 

 

By: /s/ Andrew Sherman________________

 

 

 

Its: CEO_____________________________

 

 

 

 

 

20

--------------------------------------------------------------------------------

 